815 F.2d 705
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Robert PATTERSON, Petitioner-Appellant,v.Arnold R. JAGO, Supt., Respondent-Appellee.
No. 86-4028.
United States Court of Appeals, Sixth Circuit.
March 31, 1987.

Before KEITH and JONES, Circuit Judges, and BROWN, Senior Circuit Judge.

ORDER

1
This case has been referred to a panel of the Court pursuant to Rule 9(a), Rules of the Sixth Circuit.  Upon examination of the motion for counsel, informal brief and the record, this panel agrees unanimously that oral argument is not needed.  Rule 34(a), Federal Rules of Appellate Procedure.


2
Petitioner was convicted of trafficking in drugs and possession of criminal tools.  He exhausted his state court remedies.  In a habeas corpus petition he alleged that the trial court had the duty to consider the merits of the second motion to suppress that he filed, that there was not probable cause to arrest him, that there was an illegal search, and that the findings of the trial judge were not sufficient.


3
We conclude from a review of the record that the district court did not err in dismissing the habeas corpus petition.  Habeas corpus is not available for alleged fourth amendment violations where the petitioner has been afforded an opportunity for full and fair litigation of the issues in state court.  Stone v. Powell, 428 U.S. 465 (1976).  A full and fair opportunity was provided to the petitioner in the state courts.  Although petitioner alleges that the state's witnesses lied under oath, witness credibility will not be reassessed on appeal.  Adamson v. Ricketts, 758 F.2d 441 (9th Cir. 1985).  The jury's determination of credibility is given "special deference" in a habeas corpus proceeding.  See Patton v. Yount, 467 U.S. 1025 (1984);  Brown v. Davis, 752 F.2d 1142 (6th Cir. 1985).


4
It is ORDERED that the motion for counsel be denied and the judgment of the district court be affirmed for the reasons stated in the district court's decision.  Rule 9(d)(3), Rules of the Sixth Circuit.